Order unanimously reversed, without costs, and matter remitted to the referee for further proceedings, in accordance with the following memorandum: In arriving at his valuation of the real property, the referee failed to consider the vaults, vault doors and teller stations. The record demonstrates that these structures are fixtures and are part of the taxable realty (see Real Property Tax Law, § 102, subd 12, par [b]; 5 Opns Counsel SBEA No. 83; 3 Opns Counsel SBEA No. 74). There is insufficient evidence in the record to determine whether the safe deposit boxes are also part of the realty. The matter is remitted to the referee to take further evidence to determine the status of the safe deposit boxes and to determine the value of the real property, as improved by the fixtures. (Appeal from order of Supreme Court, Onondaga County, John O’C. Conway, J. — Real Property Tax Law, art 7.) Present — Callahan, J. P., Denman, Boomer, Green and Schnepp, JJ.